PER CURIAM.
Joseph Sledge, Jr., petitions for a writ of mandamus, seeking an order requiring a state court to rule on a pending “motion for appropriate relief.” This court does not have jurisdiction to grant mandamus relief against state officials, Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.1969), and does not *111have jurisdiction to review state court orders, District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983). Accordingly, we do not have jurisdiction to grant the requested relief. Thus, although we grant the motion for leave to proceed in forma pauperis, we deny the petition for a writ of mandamus. We dispense with oral argument, because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.